ICJ_094_LandMaritimeBoundary_CMR_NGA_1999-06-30_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA FRONTIERE TERRESTRE
ET MARITIME ENTRE LE CAMEROUN
ET LE NIGERIA

(CAMEROUN c. NIGERIA)

ORDONNANCE DU 30 JUIN 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON ». NIGERIA)

ORDER OF 30 JUNE 1999
Mode officiel de citation:

Frontière terrestre et maritime entre le Cumeroun et le Nigéria,
ordonnance du 30 juin 1999, C.LJ. Recueil 1999, p. 983

Official citation:

Land and Maritime Boundary between Cameroon and Nigeria,
Order of 30 June 1999, LC.J. Reports 1999, p. 983

 

N° de vente:
ISSN 0074-4441 Sales number 740
ISBN 92-1-070809-1

 

 

 
30 JUIN 1999

ORDONNANCE

FRONTIÈRE TERRESTRE ET MARITIME
ENTRE LE CAMEROUN ET LE NIGERIA

(CAMEROUN c. NIGÉRIA)

LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON v. NIGERIA)

30 JUNE 1999

ORDER
983

COUR INTERNATIONALE DE JUSTICE

1999 ANNÉE 1999
30 juin
Rôle général .
n° 94 30 juin 1999

AFFAIRE DE LA FRONTIÈRE TERRESTRE
ET MARITIME ENTRE LE CAMEROUN
ET LE NIGÉRIA

(CAMEROUN c. NIGÉRIA)

ORDONNANCE

Présents: M. SCHWEBEL, président; M. WEERAMANTRY, vice-président;
MM. ODA, BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH,
SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN, M™* HIGGINs,
MM. PARRA-ARANGUREN, KOOLMANS, REZEK, juges: M. AJi-
BOLA, juge ad hoc; M. ARNALDEZ, greffier adjoint.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45 et 80 de son
Règlement,

Vu la requête enregistrée au Greffe de la Cour le 29 mars 1994, par
laquelle la République du Cameroun a introduit une instance contre la
République fédérale du Nigéria au sujet d’un différend présenté comme
«port[ant] essentiellement sur la question de la souveraineté sur la pres-
quile de Bakassi» et a prié la Cour de «bien vouloir déterminer le tracé
de la frontière maritime entre les deux Etats au-delà de celui qui avait été
fixé en 1975»,

Vu la requête additionnelle enregistrée au Greffe le 6 juin 1994, par
984 FRONTIÈRE TERRESTRE ET MARITIME (ORDONNANCE 30 VI 99)

laquelle le Cameroun a entendu élargir l’objet du différend à un autre dif-
férend décrit comme «port[ant] essentiellement sur la question de la sou-
veraineté sur une partie du territoire camerounais dans la zone du lac
Tchad» et a prié la Cour de joindre les deux requêtes et «d’examiner
l’ensemble en une seule et même instance»,

Vu l'ordonnance en date du 16 juin 1994, par laquelle la Cour, cons-
tatant que le Nigéria ne voyait pas d’objection à ce que la requête addi-
tionnelle soit traitée comme un amendement à la requête initiale, de sorte
que la Cour puisse examiner l’ensemble en une seule et même instance, a
indiqué qu’elle ne voyait pas elle-même d’objection à ce qu'il soit ainsi
procédé et a fixé au 16 mars 1995 et au 18 décembre 1995 les dates d’expi-
ration des délais pour le dépôt, respectivement, du mémoire du Came-
roun et du contre-mémoire du Nigéria,

Vu le mémoire déposé par le Cameroun et les exceptions préliminaires
présentées par le Nigéria dans les délais ainsi fixés,

Vu la demande en indication de mesures conservatoires soumise par le
Cameroun le 12 février 1996 et l’ordonnance rendue par la Cour le
15 mars 1996, aux termes de laquelle elle a indiqué certaines mesures
conservatoires à l'adresse des deux Parties,

Vu Parrét du 11 juin 1998, par lequel la Cour a statué sur les exceptions
préliminaires soulevées par le Nigéria,

Vu l'ordonnance du 30 juin 1998, par laquelle la Cour a fixé au
31 mars 1999 la date d'expiration du nouveau délai pour le dépôt du
contre-mémoire du Nigéria, et l'ordonnance du 3 mars 1999, par laquelle
elle a reporté cette date au 31 mai 1999,

Vu le contre-mémoire déposé par le Nigéria dans le délai ainsi prorogé;

Considérant que, dans l’introduction à son contre-mémoire, le Gou-
vernement nigérian indique que celui-ci «contient [des] demandes recon-
ventionnelles»; considérant que, au chapitre 25 de son contre-mémoire,
intitulé «éléments des demandes reconventionnelles du Nigéria», ledit
gouvernement expose que

«[d]ans sa requête, sa requête additionnelle et son mémoire, le Came-
roun cite des «incidents» divers ... survenus le long de la frontière …
et, ... pour certains d’entre eux, soulève ... la question de la respon-
sabilité internationale du Nigéria»;

qu'il explique comme suit les motifs qui l’ont amené à formuler des
demandes reconventionnelles:

«Cela étant, les parties sont et doivent être dans une situation d’éga-
lité devant la Cour, à tous égards, et, comme cela sera démontré, il est
de nombreux cas dans lesquels des incursions venant du côté camerou-
nais se produisent le long de la frontière, et pour lesquels le Cameroun
porte une responsabilité internationale. C’est pourquoi, le Cameroun
985 FRONTIÈRE TERRESTRE ET MARITIME (ORDONNANCE 30 VI 99)

ayant avancé ses demandes au titre d’une responsabilité internationale,
le Nigéria fait valoir les demandes reconventionnelles ci-après.

Conformément aux dispositions de l’article 80 du Règlement, le
Nigéria présente donc des demandes reconventionnelles en ce qui
concerne les questions énoncées ci-dessous» ;

et qu’au terme de chaque section afférente à un secteur particulier de la
frontière, il prie la Cour de déclarer que les incidents rapportés

«engagent la responsabilité internationale du Cameroun et donnent
lieu à une indemnisation sous forme de dommages et intérêts qui,
à défaut d’accord entre les parties, devront être fixés par la Cour,
lors d’une phase ultérieure de l'affaire»;

et considérant que la septième et dernière conclusion énoncée par le Gou-
vernement nigérian dans son contre-mémoire est ainsi libellée:

«quant aux demandes reconventionnelles du Nigéria telles que pré-
cisées dans la cinquième partie du présent contre-mémoire, [la Cour
est priée] de dire et juger que le Cameroun est responsable envers le
Nigéria du chef de ces demandes, le montant de la réparation due à
ce titre devant être déterminée par la Cour dans un nouvel arrêt si un
accord n'intervient pas entre les parties dans les six mois suivant la
date du prononcé de l'arrêt de la Cour»:

Considérant que, le contre-mémoire du Nigéria ayant été dûment
transmis au Gouvernement du Cameroun, celui-ci n’a pas fait objection à
la présentation des demandes reconventionnelles;

Considérant que la conclusion n° 7 du contre-mémoire du Nigé-
ria exprime des demandes cherchant à obtenir, au-delà du rejet des
demandes du Cameroun, l'établissement d’une responsabilité de celui-ci
et des réparations à ce titre: et que de telles demandes constituent des
«demandes reconventionnelles» au sens de l’article 80 du Règlement:

Considérant que la Cour est d’avis que les demandes reconvention-
nelles du Nigéria satisfont à la condition de compétence posée au para-
graphe 1 de l’article 80 du Règlement de la Cour;

Considérant que les demandes reconventionnelles du Nigéria ont été
« présentée[s] dans le contre-mémoire de la partie dont elle[s] émanefnt] et
figure[nt] parmi ses conclusions», conformément au paragraphe 2 de
l'article 80 du Règlement; considérant que lesdites demandes reposent
sur des faits de même nature que les demandes correspondantes du
Cameroun, et que ces faits sont réputés avoir tous eu lieu le long de la
frontière entre les deux Etats; que les demandes considérées, formulées
par chacune des Parties, poursuivent le même but juridique, à savoir
l'établissement d’une responsabilité juridique et la détermination de la
réparation due à ce titre: et que les demandes reconventionnelles du
Nigéria sont dès lors «en connexité directe avec l’objet [des] demandes de
la [Plartie adverse», ainsi que le requiert le paragraphe | de l’article 80 du

6
986 FRONTIÈRE TERRESTRE ET MARITIME (ORDONNANCE 30 VI 99)

Règlement de la Cour; et considérant qu’au vu de ce qui précède les
demandes reconventionnelles présentées par le Nigéria sont recevables en
tant que telles et font partie de l'instance en cours;

Considérant qu'aux fins de protéger les droits que les Etats tiers admis
à ester devant la Cour tirent du Statut, la Cour donne instruction au gref-
fier de leur transmettre copie de la présente ordonnance;

Considérant que, au cours d’une réunion que le président de la Cour a
tenue le 28 juin 1999 avec les agents des Parties, celles-ci se sont accordées
sur la nécessité du dépôt d'une réplique et d’une duplique en l'espèce,
étant entendu que chaque Partie disposerait d’un délai égal de neuf mois
pour préparer sa pièce:

Considérant que, compte tenu de ce qui précède. la Cour estime que le
dépôt d’une réplique du Cameroun et d’une duplique du Nigéria, portant
sur les demandes soumises par les deux Parties, est nécessaire; et qu’il
échet en outre, aux fins d’assurer une égalité entre les Parties, de réserver
le droit, pour le Cameroun, de s'exprimer une seconde fois par écrit, dans
un délai raisonnable, sur les demandes reconventionnelles du Nigéria,
dans une pièce additionnelle dont la présentation pourrait faire l’objet
d’une ordonnance ultérieure,

Dit que les demandes reconventionnelles présentées par le Nigéria dans
son contre-mémoire sont recevables comme telles et font partie de l’ins-
tance en cours;

Décide la présentation d’une réplique du Cameroun et d'une duplique
du Nigéria portant sur les demandes soumises par les deux Parties;

Fixe comme suit les dates d'expiration des délais pour le dépôt de ces
pièces de procédure:

Pour la réplique du Cameroun, le 4 avril 2000;

Pour la duplique du Nigéria, le 4 janvier 2001;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le trente juin mil neuf cent quatre-vingt-dix-neuf, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Répu-
blique du Cameroun et au Gouvernement de la République fédérale
du Nigéria.

Le président,
{ Signé) Stephen M. SCHWEBEL.

Le greffier adjoint,
{Signé} Jean-Jacques ARNALDEZ.
